Citation Nr: 0330763	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-51 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left knee injury.

2.  Entitlement to a compensable initial evaluation for 
multiple scars of the left elbow, left greater trochanter, 
left femur, left thigh, left knee and left lower leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On June 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should attempt to obtain 
medical treatment records relating to 
the veteran from the VA hospital in 
Cheyenne, Wyoming, from January 1997 to 
the present.

2.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following examinations: 

A.  With respect to the appellate issue 
of an original rating in excess of 20 
percent for residuals of a left knee 
injury, an orthopedic examination should 
be arranged, to determine the nature and 
current severity of the service-
connected left knee disability.  All 
indicated tests and studies should be 
performed, such as range of motion 
studies of the left knee expressed in 
degrees.  

The examiner should review the entire 
claims folder and describe in detail all 
symptoms reasonably attributable to the 
service-connected left knee disability 
and its current severity.  The examiner 
should state whether the service-
connected left knee disability results 
in any ligamentous laxity, instability, 
muscle loss, atrophy, weakness, weakened 
movement, excess fatigability, and 
incoordination; and if so, describe the 
nature and severity thereof.  The 
examiner should specify whether painful 
motion of that knee is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain 
should be described.  The examiner 
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the service-
connected left knee disability has upon 
appellant's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected left knee disability should be 
described in detail (e.g., any left knee 
gait impairment and its severity).  

If other left knee disabilities are 
manifested, the examiner should attempt 
to distinguish symptoms attributable to 
the service-connected left knee 
disability from symptoms associated with 
other left knee disabilities, to the 
extent reasonably differentiable.  The 
examiner should render an opinion 
(including degree of probability 
expressed in terms of whether it is at 
least as likely as not) as to whether 
any arthritis of the left knee that may 
be manifested is part and parcel of, or 
otherwise related to, the service-
connected left knee injury (versus other 
conditions, such as age, etc.).  

B.  With respect to the appellate issue 
of an original compensable rating for 
multiple scars of the left elbow, left 
greater trochanter, left femur, left 
thigh, left knee, and left lower leg, an 
appropriate VA "skin" or "scars" 
examination should be arranged.  The 
examiner is requested to review the 
entire claims folder prior to 
examination, and determine the nature, 
extent, and severity of said service-
connected multiple scars currently 
manifested.  The examiner should 
describe the size, shape, color, number, 
location, and extent of any scarring 
attributable to the service-connected 
motor vehicular injuries to the left 
elbow and left lower extremity.  
Additionally, the examiner should state 
whether there is painful, tender, 
ulcerated, or adherent scarring; whether 
there is any muscle/tissue loss 
underlying the scarring; and whether the 
scarring limits function of the part 
affected.  Color photographs of such 
scars should be accomplished, if 
feasible.  The extent and degree of 
functional impairment or interference 
with daily activities, if any, by the 
service- connected residual scarring 
should be described in detail.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected scarring 
should be described in detail.

The examiner should adequately summarize 
the relevant medical history and 
clinical findings, and provide adequate 
reasons for the medical conclusions 
reached.  

3.  The Board intends to consider the 
following judicial/administrative 
precedents and legal authorities that 
were not considered by the agency of 
original jurisdiction in connection with 
the case:  DeLuca v. Brown, 8 Vet. App. 
202 (1995); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 38 C.F.R. 4.10, 
4.40, 4.45 (2001); final Veterans Claims 
Assistance Act regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001); and VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997) and 
No. 9-98 (August 14, 1998), pertaining 
to the potential applicability of 
separately rating any arthritis of the 
left knee.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





